Order entered February 12, 2014




                                                  In The
                                            Court of Appeals
                                     Fifth District of Texas at Dallas

                                           No. 05-13-01311-CV

                       IN THE INTEREST OF N.A.A. AND K.D.A., CHILDREN

                             On Appeal from the 380th Judicial District Court
                                          Collin County, Texas
                                  Trial Court Cause No. 380-52696-06

                                                  ORDER

        Before the Court is appellant’s January 15, 2014 motion for extension of time to file brief

concurrently tendered. The motion was held pending a response from appellant regarding the timeliness

of his appeal. On January 31, 2014, we received appellant’s response. In his response, appellant asserts

the notice of appeal, which was filed one day late but within the fifteen-day grace period allowed under

rule 26.3 of the Texas Rules of Appellate Procedure, was timely filed under the “mailbox rule.” See TEX.

R. APP. P. 9.2(b), 26.3. Attached to appellant’s letter is a certified mail receipt and a United States Postal

Service tracking sheet reflecting appellant filed his notice of appeal within the time allowed under rule

26.1(a). See id. 26.1(a). Although given an opportunity to reply, appellee has not replied.

        We consider the notice of appeal timely for jurisdictional purposes, given appellant’s proof. We

GRANT appellant’s January 15th extension motion and ORDER the brief concurrently tendered filed as

of the date of this order.

                                                           /s/     ELIZABETH LANG-MIERS
                                                                   JUSTICE